 

Case 3:20-cv-00092-MPS Document 11 Filed 01/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

JOHN DOE,
PLAINTIFF Civil Case No. 3:20-cv-00092

VS.

UNIVERSITY OF CONNECTIUCT
AND BRIAN GOEPFRICH,
DEFENDANTS.

 

AFFIDAVIT OF MICHAEL THAD ALLEN CERTIFYING SERVICE UNDER FED.
R.CIV. P. 65(b)(1)(B)
IN SUPPORT OF JOHN DOE’S EMERGENCY MOTION FOR TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION

My name is Michael Thad Allen, and I am over 18 years of age and understand the
meaning of an oath. I swear that the following statements are true upon my oath:

1. I am an attorney practicing law in the state of Connecticut in good standing with
the Federal District Court for the District of Connecticut. I represent Plaintiff in the above
captioned case. I make the following statements based on my own personal knowledge and
experience. I am executing this affidavit to certify notice as required under Fed. R.Civ. P.
65(b)(2)(B).

2. On January 20, 2020, I caused the documents below to be served by email on
General Counsel to Defendant University of Connecticut, Nicole Founier Gelston at
Nicole.gelston@uconn.edu. Attorney Gelston is General Counsel of Defendant University of
Connecticut, with office at Office of the General Counsel, 343 Mansfield Road, Unit 1177,
Storrs, CT 06269-1177.

i. Complaint and Jury Demand

ii. Federal Waiver of Service of Process Form for University of Connecticut
and Brian Goepfrich

ili. Civil Action Cover Sheet
Case 3:20-cv-00092-MPS Document 11 Filed 01/21/20 Page 2 of 3

iv. John Doe’s Emergency Motion for Temporary Restraining Order and
Preliminary Injunction

v. John Doe’s Memorandum in Support of Emergency Motion for
Temporary Restraining Order and Preliminary Injunction

vi. John Doe’s Affidavit in Support of Emergency Motion for Temporary
Restraining Order and Preliminary Injunction

vii, | Exhibit A through Exhibit O, attached to John Doe’s Affidavit in Support
of Emergency Motion for Temporary Restraining Order and Preliminary
Injunction

viii. John Doe’s Proposed Order on his Emergency Motion for Temporary
Restraining Order and Preliminary Injunction

ix. John Doe’s Motion to Proceed Anonymously as John Doe

x. John Doe’s Memorandum in Support of Motion to Proceed
Anonymously as John Doe

xi. John Doe’s Motion to Seal
xii. John Doe’s Memorandum in Support of Motion to Seal

3. Attorney Gelston and I corresponded by email on or around December 12 and
December 13, 2019 and by letter dated December 10, 2019 requesting that the parties negotiate a
reasonable solution rather than force Plaintiff to file for emergency injunctive relief. Attorney
Gelston rejected all attempts at dialogue. On behalf of my client, I made clear to attorney
Geiston at that time that if Defendant University of Connecticut proceeded with unfair
disciplinary action against my client, he would be forced to take legal action, including seeking
emergency injunctive relief.

4. Defendant Brian Goepfrich is an employee of Defendant University of

Connecticut and is being sued in his official capacity as a state actor. He has been served notice

through his employer’s attorney.

 

 
 

Case 3:20-cv-00092-MPS Document 11 Filed 01/21/20 Page 3 of 3

5: On December 20, 2020, I also caused a copy of the documents listed in § 2 of this
Affidavit to be sent to the Office of the Attorney General of the State of Connecticut at

Attorney.General(@ct.gov.

SIGNED UNDER THE PENALTIES OF PERJURY THIS 215' DAY OF JANUARY 2020

ddl Hl

Michael Thad Allen

 

SUBSCRIBED AND SWORN TO before me this 21“ day of January 2020, by

Julie Tt
Commissioner of the Court
BarNo. 4/9579

 
